Citation Nr: 0823579	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  00-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military & Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from February 1943 to June 
1946.  He died in May 1971; the appellant is his widow.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The issue of whether new and material evidence was received 
to reopen a previously denied claim of entitlement to service 
connection for the cause of the veteran's death was 
adjudicated and denied by the Board in a decision dated in 
August 2002.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in May 2003, the Court vacated the Board's August 2002 
decision, and remanded the case to the Board for additional 
development consistent with a May 2003 Joint Motion for 
Remand (Joint Motion).  In March 2004, the Board remanded 
this case to the RO for additional evidentiary development.  

In a decision dated in December 2005, the Board reopened the 
claim and denied it on the merits.  In an Order dated in 
January 2008, the Court vacated that portion of the Board's 
December 2005 decision that denied the reopened claim, and 
remanded the case to the Board for additional development 
consistent with a January 2008 Joint Motion.


REMAND

In the January 2008 Joint Motion, the parties stipulated that 
the Board relied on an April 2001 VA opinion which did not 
address whether cerebral infarcts and lesions contributed to 
the heart disease that caused the veteran's death.  In 
addition, the parties noted that the April 2001 opinion 
preceded a November 2002 opinion, to which the Board assigned 
lesser probative weight, and therefore the April 2001 opinion 
did not address the November 2002 examiner's conclusion that 
a myocardial contusion and/or mitral valve injury may have 
occurred from a fall during the veteran's service and 
exacerbated rheumatic heart disease and the cardiac causes of 
death.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  

As the issues identified by the parties to the January 2008 
Joint Motion involve medical questions, the Board finds that 
a medical opinion is necessary to reach a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
appellant a letter requesting her to 
provide any outstanding medical records 
pertaining to the claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on her behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant and her 
representative and request them to submit 
the outstanding evidence.

3.  An opinion should be obtained from a 
cardiologist based on a review of the 
claims file.  The reviewing cardiologist 
is asked to comment specifically on the 
November 2002 opinion of M.B., identified 
as a specialist in anesthesiology and an 
associate professor at the University of 
Alabama.  The cardiologist should identify 
each disorder which caused or contributed 
substantially or materially to cause the 
veteran's death, and provide the rationale 
for his or his conclusions.  

*	With respect to each disorder 
identified as an immediate or 
contributory cause of the veteran's 
death, the cardiologist should 
provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder was 
present during active duty and if so 
an opinion as to whether the disorder 
clearly and unmistakably existed 
prior to active service and clearly 
and unmistakably underwent no chronic 
increase in severity as a result of 
active service?  
*	With respect to each disorder 
identified as an immediate or 
contributory cause of the veteran's 
death which the cardiologist believes 
was not present during active duty, 
an opinion should be provided as to 
whether there is a 50 percent or 
better probability that the disorder 
was etiologically related to an 
injury sustained in a fall, as noted 
in the service records, or was 
otherwise etiologically related to 
active service.  
*	The rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


